AFFIRM;    Opinion   Filed Iarch 29. 2013.




                                                  In The
                                           Qrourt of ppeat
                                jfiftfj JI itrtct of rexa at Oafta

                                           No. 05-12-00476-CR
                                           No. 05-12-00477-CR

                        JOSEPH MANUEL MEISENRACH, Appellant

                                                    V.

                                   THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial I)istrict Court
                                   Collin County, Texas
                  Trial Court Cause Nos. 401-83078-2011. 401-83079-2011

                                    MEMORANDUM OPINION

                                Before Justices Moseley, O’Neill, and Lewis
                                        Opinion by Justice Moseley

       Joseph Manuel Meisenbach waived a jury, pleaded guilty to two robbery offenses. In

each case, he also pleaded true to one enhancement paragraph. See TEX. PENAL CODE ANN. §

29.02(a) (West 2011).     Afier finding appellant guilty, the trial court assessed punishment at

thirty-five years’ imprisonment in each case.         On appeal, appellant’s attorney filed briefs in

which she concludes the appeals are wholly frivolous and without merit. The briefs meet the

requirements of Antlers   i’.    California, 386 U.S. 738 (1967). The briefs present a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crirn. App. [Panel Op.] 1978). Counsel delivered
copies of the brith to appellant. We advised appellant of his right to file a pro se response. but

he did not file a pro se response.

       We have reviewed the record and counsel’s briefb. See BlecLcoe it State, 178 S.W.3d 824.

827 (Tex. (‘rim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.



                                                      QiZ4
                                                      il   OSELEY
                                                      JUSTICE

Do Not Publish
TIEx. R. Ape. P.47
I 20476F.U05




                                                -2-
                                 Qtourt of ppcat
                        jTittb itrItt of 1IExa at afta
                                      JUDGMENT

JOSEPH MANUEL MEISENBACH,                         Appeal from the 40 1st Judicial District
Appellant                                         Court of Collin County, Texas (Tr.Ct.No.
                                                  401-83078-201 1).
No. 05-12-00476-CR       V.                       Opinion delivered by Justice Moseley
                                                  Justices O’Neill and Lewis participating.
THE STATE OF TEXAS, Appellee


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered March 29, 2013.




                                                            MOSELEY
                                                         JUSTICE




                                            -3-
                                Qtourt of Ippcat
                        ffittb Ditrict of Z1rexa at Aa11a
                                      JUDGMENT

JOSEPH MANUEL MEISENBACH,                        Appeal from the 401 st Judicial District
Appellant                                        Court of Collin County, Texas (TrCFNo.
                                                 401-83079-201 1).
No. 05-12-00477-CR       v                       Opinion delivered by Justice Moseley
                                                 Justices O’Neill and Lewis participating.
T[-IE STATE OF TEXAS. Appellee


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered March 29, 201 3




                                                        JIM MOSELEY
                                                        JUSTICE